ORDER

PER CURIAM.
Appellant, Dean Matthews, appeals the judgment of the Circuit Court of St. Louis County modifying a decree of dissolution of marriage. We affirm.
We have reviewed the briefs, the legal file and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).